219 S.W.3d 151 (2005)
Jacquelyne VELCOFF, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 05-950.
Supreme Court of Arkansas.
December 1, 2005.
Appellant, pro se.
No response.
PER CURIAM.
In a per curiam entered in this case on October 6, 2005, appellant was directed to file an assertion of indigency, verified by a supporting affidavit, in order to determine her status as an indigent. A proper assertion and supporting affidavit have been filed. Therefore, we grant appellant's motion to proceed in forma pauperis and appoint Garry Corrothers to represent her in this appeal.